        Case 1:20-cv-02831-KPF Document 79 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BERNADETTE SKORUPSKA,

                            Plaintiff,

                     -v.-
                                                        20 Civ. 2831 (KPF)
525 WEST 52 PROPERTY OWNER LLC,
                                                              ORDER
CITY OF NEW YORK, PHIPPS HOUSES
SERVICES, INC., and TACONIC
MANAGEMENT LLC,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s letter filed April 8, 2021, requesting

that the Court order Defendant City of New York to produce additional

discovery regarding the leasing of affordable housing units in the subject

development (Dkt. #76), as well as the City’s response in opposition (Dkt. #77)

and Plaintiff’s reply (Dkt. #78). The Court anticipates discussing this matter,

as well as the City’s anticipated motion for summary judgment, during the

pretrial conference scheduled for May 7, 2021. The Court previously expressed

its expectation that all fact discovery would be complete on April 30, 2021, and

while the Court recognizes that a brief extension may be required depending on

the Court’s resolution of Plaintiff’s instant request, the Court maintains that

expectation with respect to any and all discovery requests that are not in

dispute.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff’s

address of record.
      Case 1:20-cv-02831-KPF Document 79 Filed 04/16/21 Page 2 of 2




    SO ORDERED.

Dated: April 16, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
